Citation Nr: 0416592	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
condition.

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Entitlement to service connection for residual of left 
ankle fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1980 and from January 1985 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Houston, Texas, which denied entitlement to service 
connection for a left ankle disorder.  This matter also comes 
before the Board from a September 2002 RO rating decision 
that in part denied entitlement to service connection for a 
lumbar spine condition and for a right shoulder condition.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in July 2003.

The Board notes that a prior denial of entitlement to service 
connection for a left ankle disorder dated in April 2000 is 
nonfinal due to pertinent service medical records not having 
been associated with the claims file at the time of this 
decision.  See 38 C.F.R. § 3.156(c) (2003).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992)  

The issues of entitlement to service connection for a back 
disorder and right shoulder disorder will be addressed in the 
remand portion of this decision.  These issues are REMANDED 
to the RO via the Veterans Benefits Administration (VBA) 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  



FINDINGS OF FACT

1.  The veteran fractured his left ankle during active duty 
and was diagnosed with arthritis during service.

2.  The veteran has a current diagnosis of posttraumatic 
arthritis of the left ankle.


CONCLUSION OF LAW

Traumatic arthritis of the left ankle, as residuals of 
fractured left ankle was incurred as a result of the 
veteran's active duty. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In statements and testimony of record, the veteran asserts 
that he has a left ankle disability due to injuries sustained 
during his service.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003). 
Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The Board finds that the evidence indicates that the 
veteran's left ankle disability is related to his service.  
The veteran's service records show that in July 1976 he 
sustained a muscle avulsion injury to the left ankle.  He was 
treated for an injury of the left ankle in May 1989 that was 
initially regarded as a sprain.  In June 1989, the assessment 
was a questionable fracture.  The ankle was casted for 6 
weeks and the cast was removed in July 1989.  The veteran 
continued having pain in the left ankle and a record in 
August 1989 noted that X-rays showed questionable fracture of 
the talus and questionable disruption of the lateral malleus.  
Complaints of pain in the left ankle persisted, and in March 
1990 he was placed on physical therapy for continued left 
ankle pain, status post avulsion fracture.  In November 1990, 
he was placed on physical profile for arthritis of the left 
ankle.  An arthrogram dated the same month revealed findings 
of degenerative joint disease with joint space narrowing and 
osteophytosis including medial and anterior joint 
compartments.  A cortical irregularity anterior to the fibula 
of about 4 by 7 millimeters was noted, as was a posterior 
talar osteophyte.  No evidence of an osteochondral fragment 
was found.

The report of a March 1998 VA examination yielded a history 
of the veteran having injured his left ankle in 1989 and 
being diagnosed with a fracture.  Since that time, he had 
complained of chronic, mild pain with associated stiffness of 
the left ankle.  Physical examination revealed findings of 
crepitus and pain with active and passive range of motion of 
the first metatarsal phalangeal joint.  X-rays of the left 
ankle revealed mild osteophytic spurring.  The diagnosis was 
history of left ankle fracture with mild post traumatic 
arthritis.  

VA and private treatment records subsequent to the March 1998 
VA examination address problems other than left ankle 
problems although general "joint pain and stiffness" is 
noted in a September 2001 review of systems conducted 
pursuant to lumbar spine surgery.  

Upon review of the evidence, it appears that that the 
evidence is in support of a grant of service connection for 
residuals of a left ankle fracture.  Specifically the service 
medical records clearly show that he fractured his ankle in 
1989 while on active duty.  This was shown to have developed 
into arthritis by November 1990.  Finally, the March 1998 VA 
examination's diagnosis of history of left ankle fracture 
with mild post traumatic arthritis provides a specific link 
between the arthritis and the fracture in service.  

VCAA

The Board has considered the appellant's claim with respect 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA in this claim would 
not be justified.


ORDER

Service connection for a left ankle disability is granted.


REMAND

The veteran contends that he has a current back disorder and 
right shoulder disorder that is related to service.  Although 
the service medical records do show a back injury occurred in 
1985 and a right shoulder injury occurred in 1987, additional 
evidence is needed to ascertain whether he currently has back 
problems and right shoulder problems related to service.  His 
testimony pointed out that potentially pertinent records may 
exist under his wife's Social Security number for the period 
in which he was a military dependent between 1992 and 1995.  
Moreover, regarding the lumbar spine, the Board notes that 
clarification by an examiner is needed to review records 
showing lifting injuries said to have occurred in July 1996 
and around August or September 2000 and ascertain whether 
intercurrent injuries may play a factor in the veteran's 
current lumbar spine disability.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC should assist the veteran in 
attempting to acquire records said to 
have been held under his wife's Social 
Security number between the years 1992 
and 1995 when the veteran was a military 
dependent, as well as any other records, 
VA or private cited by the veteran as 
showing treatment for back or right 
shoulder problems.  If, after making 
reasonable efforts to obtain named 
records the AMC is unable to secure same, 
the AMC must notify the veteran and (a) 
identify the specific records the AMC is 
unable to obtain; (b) briefly explain the 
efforts that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

3.  After completion of #1-2 above, the 
AMC should schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
right shoulder and back disabilities.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report. All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.    
Regarding the right shoulder disorder, 
the examiner should address whether the 
veteran has a right shoulder disability 
and if so, whether it is as least as 
likely as not related to the right 
shoulder problems first shown in August 
1977.  Regarding the back disorder, the 
examiner should address whether the 
veteran's current back disability is as 
least as likely as not the result of his 
inservice injury in February 1985 or 
whether intercurrent lifting injuries 
shown to have occurred in July 1996 and 
in September 2000 more likely than not 
caused the current disability.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



